                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

                                             *
UNITED STATES OF AMERICA
                                             *
v.                                                   Criminal No. JKB-19-0456
                                             *
WILLIAM CUNNINGHAM
                                             *

*      *       *        *     *       *      *       *       *      *       *       *      *

                            MOTION TO SUPPRESS PROPERTY

       Comes now William Cunningham, by and through his undersigned counsel, James Wyda,

Federal Public Defender for the District of Maryland and David Walsh-Little, Assistant Federal

Public Defender, hereby moves this Honorable Court, pursuant to Rule 12(b)(3) of the Federal

Rules of Criminal Procedure, to suppress any evidence seized in violation of the United States

Constitution and any other law, obtained in connection with the defendant’s arrest and as grounds

states the following:

       1.      Mr. William Cunningham is charged in a three-count indictment with Possession

with the Intent to Distribute Cocaine in violation of 21 U.S.C. § 841(a)(1), Possession of a

Firearm in Furtherance of a Drug Trafficking Crime in violation of 18 U.S.C. §924(c), and being

a Felon in Possession of a Firearm and Ammunition in violation of 18 U.S.C. §922(g)(1).

       2.       The charges against the defendant are based on evidence seized pursuant to a

warrantless search and seizure of William Cunningham’s person and belongings on June 12,

2019. Law enforcement seized cocaine, marijuana and drug paraphernalia from an illegally

searched black bag. Additionally, a firearm, ammunition, cocaine and marijuana were seized

from Mr. Cunningham’s person after being arrested.

                                                 1
       3.       Detectives Elijah Ragin and William Healey were operating an unmarked vehicle

in the 3400 Block of Harlem Avenue on June 12, 2019. In police reports, the officers allege they

see the defendant standing on the sidewalk placing several small objects in a black plastic bag

which was located on top of a yellow clothes and shoe donation box. Although both officers

were wearing their issued body cameras, neither camera was activated during these initial alleged

observations.

       4.       Both officers exit the vehicle and walk toward William Cunningham who is

standing outside of a convenience store. Available body camera footage begins at 1:10:40. Mr.

Cunningham is seen taking possession of a black bag and a plastic bottle from the top of the

yellow donation box and walking into the convenient store. Detective Ragin, at 1:10:50, is

observed standing in the doorway of the convenient store. Detective Healey is standing behind

him. At 1:11:00, Mr. Cunningham places the plastic bottle and black bag on the lazy-susan in

the store and turns it so the clerk of the store has access to these items. The clerk reaches out to

take possession of the bag. At this time, Officer Ragin walks to the lazy-susan, turns it back the

other way, takes the black bag and places it on the counter. At no point before seizing the bag

was William Cunningham detained.

       5.         Detective Ragin then opens the bag and looks inside. William Cunningham

walks past Detective Healey at which point Detective Ragin instructs Detective Healey to stop

the Defendant. A brief foot chase down an adjacent alley ensues. Detective Healey tackles Mr.

Cunningham and then handcuffs him; at which time the firearm, ammunition, additional cocaine,

and additional marijuana were recovered.


                                                  2
       6.      The Fourth Amendment protects the “rights of the people to be secure in their

persons … and effects against unreasonable searches and seizures.” Such protection extends

only to areas where a person has a “reasonable expectation of privacy.” Katz v. United States,

389 U.S. 347, 360 (1967). See also United States v. Jones, 565 U.S. 400, 406 (2012). If an

individual voluntarily abandons property they “lose any reasonable expectation of privacy in the

property and is consequently precluded from seeking to suppress evidence seized from the

property.” United States v. Han, 74 F.3d 537, 543 (4th Cir. 1996). Though, individuals can have

a reasonable expectation of privacy in personal items even when they relinquish possession of

those items. A passenger “who lets a package drop to the floor of the taxicab he is riding can

hardly be said to have abandoned it.” Rios v. United States, 364 U.S. 253, 262, n.6 (1960). In

Smith v. Ohio, 494 U.S. 541 (1990), the Supreme Court held that the defendant in that case kept

a reasonable expectation of privacy in a brown grocery bag even after he tossed it onto the hood

of his car when police approached to question him. The Ninth Circuit has held that dropping a

suitcase and walking three steps away from it does not relinquish a privacy interest in the

contents of the suitcase. United States v. Jackson, 544 F.2d 407 (9th Cir. 1976). Allowing a

store clerk to hold the bag of a customer, even after he leaves the store, does not constitute

abandonment. United States v. Most, 876 F.2d 191, 196 (D.C. Cir. 1989). Giving a briefcase to

another person with instructions to destroy it does not constitute abandonment. United States v.

Basinski, 226 F.3d 829, 838 (7th Cir. 2000).

       7.       In this case William Cunningham asserted control over the black bag by picking

it up and walking with it into the convenient store. The mere act of placing the closed black bag


                                                  3
on the lazy-susan once inside the store does not constitute an abandonment. Detective Ragin

then seized the bag and searched it without a warrant. There is no applicable exception to the

warrant requirement that applies in this instance. As such it was an illegal search.

       8.      Probable cause is not subject to a precise definition. See United States v.

Richardson, 607 F.3d 257, 369 (4th Cir. 2010). It arises when “facts and circumstances within

the officer’s knowledge that are sufficient to warrant a prudent person or one of reasonable

caution, in believing, in the circumstances shown, that the suspect has committed, is committing,

or is about to commit an offense.” Michigan v. DeFillippo, 443 U.S. 31, 37 (1979). An

assessment of the presence of probable cause is based on the totality of the relevant

circumstances, rather than on technical or rigid demands of a formulaic legal test. Illinois v.

Gates, 462 U.S. 213, 230-31 (1983). In this case, probable cause did not exist for Officer Ragin

to search the contents of the black bag.

       9.      The exclusionary rule precludes the use at trial of evidence seized in an

unconstitutional manner. Mapp v. Ohio, 367 U.S. 643, 655 (1961). The rule functions to

exclude indirect as well as direct products of the illegality. Wong Sun v. United States 371 U.S.

471, 484 (1963). Its scope extends to any evidence, tangible or intangible “come at by

exploitation of that illegality.” Id. at 488. Admitting only lawfully obtained evidence, acts as an

incentive for law enforcement to incorporate Fourth Amendment ideals into their value system.

Stone v. Powell, 428 U.S. 465, 492 (1976).

       10.     The contents of the illegally seized black bag should be suppressed. Additionally

the contents of the bag were the basis of the pursuit and arrest of Mr. Cunningham. The seizure


                                                 4
of the firearm, ammunition, cocaine and marijuana after the arrest are the poisonous fruit of the

illegally searched black bag and also should be suppressed.

       WHEREFORE, William Cunningham requests that this Court grant an Order of

Suppression in regard to the above identified property on the grounds alleged herein and any other

basis that may become apparent upon a hearing on the motion.


                                             Respectfully submitted,

                                             JAMES WYDA
                                             Federal Public Defender

                                                            /s/
                                             DAVID WALSH-LITTLE, #23586
                                             Assistant Federal Public Defender
                                             Tower II- 9th Floor
                                             l00 South Charles Street
                                             Baltimore, Maryland 21201
                                             Tel: (410) 962-3962
                                             Fax: (410) 962-0872
                                             Email: david_walsh-little@fd.org




                     MEMORANDUM OF POINTS AND AUTHORITIES

   1. Fourth Amendment to the United States Constitution

   2. Terry v. Ohio, 392 U.S. 1 (1968)

   3. Hayes v. Florida, 470 U.S. 811 (1985)

   4. Florida v. J.L., 529 U.S. 266 (2000)




                                                 5
                                  REQUEST FOR HEARING

       Pursuant to Rule 105.6 of the Local Rules of the United States District Court for the

District of Maryland, a hearing is requested on the Defendant's motion.



                                                          /s/
                                            DAVID WALSH-LITTLE, #23586
                                            Assistant Federal Public Defender



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing Motion was sent via CM/ECF to

Patricia McLane, Esquire, Assistant United States Attorney.


                                                          /s/
                                            DAVID WALSH-LITTLE, #23586
                                            Assistant Federal Public Defender




                                                6
